Appeal from a judgment of the Supreme Court, entered in the Warren county clerk’s office on August 9,1935.
Hutchins pond is an inland body of. non-navigable water located in Great Lot 60, in Hyde township, county of Warren, N. Y. In 1850 one Brown conveyed to one Morehouse, defendants’ predecessor in title, a portion of such lot described as follows: “All that certain piece of land situate lying in the Town of Warrensburg, County of Warren, and in the easterly part of the southwesterly quarter of Great Lot 60, Hyde Township, and is that part of said quarter that lys on the east side of what is known as the Hutchins Pond untill strikes the outlet of said pond, and thence south east from the outlet of said pond until it strikes the lands adjoining.”
In 1858 Brown conveyed to Wells, under whom plaintiffs claim, that portion of the southwest comer of lot 60 which he had not conveyed to Morehouse. The premises are described in the deed as follows: “All that certain lot, piece or parcel of land situate, lying and being in the county of Warren and State of New York, bounded and described as the southwest quarter of Lot Number 60 in Hyde Township estimated to contain one hundred and twenty acres be the same more or less. Excepting and reserving all that part of the second described piece of land as described in a deed executed by Hougal Brown and wife to Edward Morehouse dated the 25th day of October, 1850, and recorded in Warren County Clerk’s Office in Book T of Deeds at page 75.”
Plaintiffs contend that by the deed from Brown to Morehouse no portion of Hutchins pond, or of the land lying under the waters thereof was conveyed and that they are the owners of the entire pond. Defendants contend that the deed in question conveyed title of the pond to the center line thereof. The trial court, on the authority of White v. Knickerbocker Ice Co. (254 N. Y. 152), sustained the contention of defendants and held that defendants’ title extended to the middle of the stream.
Judgment affirmed, with costs.
Rhodes, McNamee, Bliss and Heffernan, JJ., concur; Hill, P. J., dissents with an opinion.